UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended July 4, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-8766 J. ALEXANDER’S CORPORATION (Exact name of registrant as specified in its charter) Tennessee 62-0854056 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3401 West End Avenue, Suite260 P.O. Box 24300 Nashville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 269-1900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of August17, 2010, 5,956,482 shares of the registrant’s Common Stock, $.05 par value, were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 6. Exhibits SIGNATURES J. ALEXANDER’S CORPORATION AND SUBSIDIARIES INDEX TO EXHIBITS EX-31.1 Section 302 Certification of the CEO EX-31.2 Section 302 Certification of the CFO EX-32.1 Section 906 Certification of the CEO and CFO PART I.FINANCIAL INFORMATION Item 1.Financial Statements J. Alexander’s Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited in thousands, except share and per share amounts) July 4 January 3 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts and notes receivable Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS OTHER ASSETS PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation and amortization of $59,057 and $56,220 at July4, 2010 and January3, 2010, respectively DEFERRED INCOME TAXES DEFERRED CHARGES, less accumulated amortization of $852 and $787 at July4, 2010 and January3, 2010, respectively $ $ 2 July 4 January 3 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other current liabilities Unearned revenue Current portion of long-term debt and obligations under capital leases TOTAL CURRENT LIABILITIES LONG-TERM DEBT AND OBLIGATIONS UNDER CAPITAL LEASES, net of portion classified as current OTHER LONG-TERM LIABILITIES STOCKHOLDERS’ EQUITY Common Stock, par value $.05 per share: Authorized 10,000,000 shares; issued and outstanding 5,956,482 and 5,946,757 shares at July 4, 2010 and January 3, 2010, respectively Preferred Stock, no par value: Authorized 1,000,000 shares; none issued — — Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS’ EQUITY Commitments and Contingencies $ $ See notes to condensed consolidated financial statements. 3 J. Alexander’s Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited in thousands, except per share amounts) Quarter Ended Six Months Ended July 4 June 28 July 4 June 28 Net sales $ Costs and expenses: Cost of sales Restaurant labor and related costs Depreciation and amortization of restaurant property and equipment Other operating expenses Total restaurant operating expenses General and administrative expenses Operating income (loss) ) ) Other income (expense): Interest expense ) Other, net 15 20 33 35 Total other expense ) Income (loss) before income taxes ) ) ) Income tax benefit 99 Net income (loss) $ 26 $ ) $ $ ) Basic earnings (loss) per share $ - $ ) $ $ ) Diluted earnings (loss) per share $ - $ ) $ $ ) See notes to condensed consolidated financial statements. 4 J. Alexander’s Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited in thousands) Six Months Ended July 4 June 28 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization of property and equipment Changes in working capital accounts ) ) Other operating activities Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Other investing activities ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds under bank line of credit agreement — Payments under bank line of credit agreement — ) Proceeds from long-term borrowings — Payments on debt and obligations under capital leases ) ) (Decrease) increase in bank overdraft ) Purchase of stock — ) Payment of financing transaction costs — ) Exercise of stock options 17 — Net cash (used in) provided by financing activities ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of non-cash items: Property and equipment obligations accrued at beginning of period $ $ Property and equipment obligations accrued at end of period $ $ See notes to condensed consolidated financial statements. 5 J. Alexander’s Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note A — Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and rules of the United States Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the quarter and six months ended July 4, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending January 2, 2011. For further information, refer to the Consolidated Financial Statements and footnotes thereto included in the J. Alexander’s Corporation (the “Company”) Annual Report on Form 10-K for the fiscal year ended January 3, 2010. Net income (loss) and comprehensive income (loss) are the same for all periods presented. Note B — Earnings (Loss) Per Share The following table sets forth the computation of basic and diluted earnings (loss) per share: Quarter Ended Six Months Ended July 4 June 28 July 4 June 28 (In thousands, except per share amounts) Numerator: Net income (loss) (numerator for basic and diluted earnings per share) $ 26 $ ) $ $ ) Denominator: Weighted average shares (denominator for basic earnings per share) Effect of dilutive securities 62 — 40 — Adjusted weighted average shares (denominator for diluted earnings per share) Basic earnings (loss) per share $ - $ ) $ $ ) Diluted earnings (loss) per share $ - $ ) $ $ ) The calculations of diluted earnings (loss) per share exclude stock options for the purchase of 732,500 and 1,009,750 shares of the Company’s common stock for the quarters ended July 4, 2010 and June 28, 2009, respectively, because the effect of their inclusion would be anti-dilutive. Anti-dilutive options to purchase 871,250 and 1,021,600 shares of common stock were excluded from the diluted earnings (loss) per share calculations for the six months ended July 4, 2010 and June 28, 2009, respectively. 6 Note C – Income Taxes At the end of each interim period, companies are generally required to estimate their annual effective income tax rate and provide for income taxes by applying that rate to year-to-date income or loss before income taxes.Because the Company was unable as of the end of the first six months of 2010 to make what it believed was a reliable estimate of the annual effective tax rate for 2010, income taxes for the first six months of 2010 were calculated based on the effective rate computed for that period.In addition, in the second quarter of 2010 the Company recorded income tax benefits of approximately $500,000 related to tax strategies which it has determined to implement in connection with accelerating certain tax deductions for the 2009 tax year.The Company is currently evaluating additional tax strategies which it believes could further increase tax benefits receivable relative to the 2009 tax year; however, there is no assurance that such benefits will be available. In connection with the preparation of its financial statements for fiscal year 2009, the Company determined that a valuation allowance for substantially all of its deferred tax assets was necessary in order to reflect the Company’s assessment of its ability to realize the benefit of those assets.Such valuation allowance has been maintained as of July 4, 2010 and, as long as the Company maintains a valuation allowance for all, or substantially all, of its net deferred tax assets, the Company’s income tax provisions will consist of income tax expense currently payable or the income tax benefit currently receivable which amounts will include the effect of differences between book and taxable income. The Company’s income tax provision for the first six months of 2009 was based on an estimated effective annual income tax rate of 65%, which differed from the statutory federal rate of 34% due primarily to the effect of FICA tip tax credits, with the benefit of those credits being partially offset by the effect of state income taxes. Note D — Loan Agreement In May of 2009, the Company entered into a bank loan agreement which provides two credit facilities.The credit facilities consist of a three-year $5,000,000 revolving line of credit, which may be used for general corporate purposes, and a $3,000,000 term loan which funded the purchase in 2009 of 808,000 shares of the Company’s common stock from Solidus Company, L.P., which was the Company’s largest shareholder prior to the purchase, and E. Townes Duncan, a director of the Company.The credit facilities are secured by liens on certain personal property of the Company and its subsidiaries, subsidiary guaranties and a negative pledge on certain real property. On April 2, 2010, the Company entered into an amendment to the loan agreement increasing the maximum adjusted debt to EBITDAR ratio allowed under the agreement to 5.25 to 1 for the first quarter of 2010 and 5.0 to 1 for the second quarter of 2010.The allowed ratio was 4.5 to 1 for both the first and second quarters of 2010 under the original agreement. Because the loan agreement includes an “Excess Cash Flow Recapture” provision which management believes will require early payment of the term loan in 2011 based on the Company’s expected performance for 2010, the entire balance of the loan of $2,611,000 has been classified as a current liability as of July 4, 2010. No amounts were outstanding under the revolving line of credit at July 4, 2010, or subsequent to that time through August 17, 2010. 7 Note E – Commitments and Contingencies As a result of the disposition of its Wendy’s operations in 1996, the Company remains secondarily liable for certain real property leases with remaining terms of one to seven years.The total estimated amount of lease payments remaining on these ten leases at July 4, 2010, was approximately $2.0 million.Also, in connection with the sale of its Mrs. Winner’s Chicken & Biscuit restaurant operations in 1989 and certain previous dispositions, the Company remains secondarily liable for certain real property leases with remaining terms of one to five years.The total estimated amount of lease payments remaining on these 12 leases at July 4, 2010, was approximately $1.2 million.Additionally, in connection with the previous disposition of certain other Wendy’s restaurant operations, primarily the southern California restaurants in 1982, the Company remains secondarily liable for real property leases with remaining terms of one to five years.The total estimated amount of lease payments remaining on these six leases as of July 4, 2010, was approximately $700,000. The Company is from time to time subject to routine litigation incidental to its business.The Company believes that the results of such legal proceedings will not have a materially adverse effect on the Company’s financial condition, operating results or liquidity. Note F — Fair Value Measurements At July 4, 2010 and January 3, 2010, the fair value of cash and cash equivalents, accounts receivable, inventory, accounts payable and accrued expenses and other current liabilities approximated their carrying value based on the short maturity of these instruments.The fair value of long-term mortgage financing is determined using current applicable interest rates for similar instruments and collateral as of the balance sheet date.The carrying value and estimated fair value of the Company’s mortgage loan were $19,720,000 and $19,038,000, respectively, at July4, 2010 compared to $20,253,000 and $19,005,000, respectively, at January3, 2010.With respect to the term loan discussed in Note D “Loan Agreement” to the Company’s Condensed Consolidated Financial Statements, the fair value was estimated to approximate its carrying amount at July 4, 2010. There were no assets and liabilities measured at fair value on a nonrecurring basis during the second quarter of fiscal 2010. In the fourth quarter of 2009, long-lived assets held and used associated with two restaurants were written down to their estimated fair value using significant unobservable inputs. Note G – Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures” (“ASU 2010-06”), which adds new disclosure requirements for transfers into and out of Levels 1 and 2 in the fair value hierarchy and additional disclosures about purchases, sales, issuances and settlements relating to Level 3 fair value measurements.This ASU also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value.The ASU was effective for the first reporting period beginning after December 15, 2009, except for the requirement to provide the Level 3 activity on a gross basis, which is effective for fiscal years beginning after December 15, 2010 and interim periods within those years. The adoption of ASU 2010-06 at the beginning of fiscal 2010 did not have a material impact on the Company’s Condensed Consolidated Financial Statements. There were no transfers between Level 1 and Level 2 measurements in the fair value hierarchy during the quarter ended July4, 2010. 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations RESULTS OF OPERATIONS Overview J. Alexander's Corporation (the “Company”) operates upscale casual dining restaurants.At July 4, 2010, the Company operated 33 J. Alexander’s restaurants in 13 states.The Company’s net sales are derived primarily from the sale of food and alcoholic beverages in its restaurants. The Company’s strategy is for J. Alexander’s restaurants to compete in the restaurant industry by providing guests with outstanding professional service, high-quality food, and an attractive environment with an upscale, high-energy ambiance.Quality is emphasized throughout J. Alexander’s operations and substantially all menu items are prepared on the restaurant premises using fresh, high-quality ingredients.The Company’s goal is for each J. Alexander’s restaurant to be perceived by guests in its market as a market leader in each of the areas above.J. Alexander’s restaurants offer a contemporary American menu designed to appeal to a wide range of consumer tastes.The Company believes, however, that its restaurants are most popular with more discriminating guests with higher discretionary incomes.J. Alexander’s typically does not advertise in the media and relies on each restaurant to increase sales by building its reputation as an outstanding dining establishment.The Company has generally been successful in achieving sales increases in its restaurants over time using this strategy.However, during 2008 and the first three quarters of 2009, the Company experienced decreases in same store sales which had a significant negative impact on the Company’s profitability.Management believes these decreases were primarily the result of weak economic conditions and lower levels of discretionary consumer spending during those periods. In addition, the Company’s restaurants which opened in late 2007 and 2008 have yet to achieve satisfactory operating results and experienced particular difficulties in building sales in the recent recessionary environment. The Company experienced some improvement in same store sales trends in the fourth quarter of 2009, with these trends continuing and strengthening during 2010. The restaurant industry is highly competitive and is often affected by changes in consumer tastes and discretionary spending patterns; changes in general economic conditions; public safety conditions or concerns; demographic trends; weather conditions; the cost of food products, labor and energy; and governmental regulations. Because of these factors, the Company’s management believes it is of critical importance to the Company’s success to effectively execute the Company’s operating strategy and to constantly develop and refine the critical conceptual elements of J. Alexander’s restaurants in order to distinguish them from other casual dining competitors and maintain the Company’s competitive position. The restaurant industry is also characterized by high capital investment for new restaurants and relatively high fixed or semi-variable restaurant operating expenses.Because of the high fixed and semi-variable expenses, changes in sales in existing restaurants are generally expected to significantly affect restaurant profitability because many restaurant costs and expenses are not expected to change at the same rate as sales.Restaurant profitability can also be negatively affected by inflationary increases in operating costs and other factors.Management continues to believe that excellence in restaurant operations, and particularly providing exceptional guest service, will increase net sales in the Company’s restaurants over time. 9 Changes in sales for existing restaurants are generally measured in the restaurant industry by computing the change in same store sales, which represents the change in sales for the same group of restaurants from the same period in the prior year.Same store sales changes can be the result of changes in guest counts, which the Company estimates based on a count of entrée items sold, and changes in the average check per guest.The average check per guest can be affected by menu price changes and the mix of menu items sold.Management regularly analyzes guest count, average check and product mix trends for each restaurant in order to improve menu pricing and product offering strategies.Management believes it is important to maintain or increase guest counts and average guest checks over time in order to improve the Company’s profitability. Other key indicators which can be used to evaluate and understand the Company’s restaurant operations include cost of sales, restaurant labor and related costs and other operating expenses, with a focus on these expenses as a percentage of net sales. Since the Company uses primarily fresh ingredients for food preparation, the cost of food commodities can vary significantly from time to time due to a number of factors.The Company generally expects to increase menu prices in order to offset the increase in the cost of food products as well as increases which the Company experiences in labor and related costs and other operating expenses, but attempts to balance these increases with the goals of providing reasonable value to the Company’s guests.Management believes that restaurant operating margin, which is net sales less total restaurant operating expenses expressed as a percentage of net sales, is an important indicator of the Company’s success in managing its restaurant operations because it is affected by the level of sales achieved, menu offering and pricing strategies, and the management and control of restaurant operating expenses in relation to net sales. Because large capital investments are required for J. Alexander’s restaurants and because a significant portion of labor costs and other operating expenses are fixed or semi-variable in nature, management believes the sales required for a J. Alexander’s restaurant to break even are relatively high compared to break-even sales volumes of many other casual dining concepts and, as a result, it is necessary for the Company to achieve relatively high sales volumes in its restaurants compared to the average sales volumes of other casual dining concepts in order to achieve desired financial returns. The opening of new restaurants by the Company can have a significant impact on the Company’s financial performance because pre-opening expense for new restaurants is significant and most new restaurants incur operating losses during their early months of operation, and some have experienced losses for considerably longer periods.The Company opened two new restaurants in the fourth quarter of 2007, one new restaurant in the third quarter of 2008 and two new restaurants in the fourth quarter of 2008.No new restaurants were opened in 2009 and none are planned for 2010. 10 The following table sets forth, for the periods indicated, (i) the items in the Company’s Condensed Consolidated Statements of Operations expressed as a percentage of net sales, and (ii) other selected operating data: Quarter Ended Six Months Ended July 4 June 28 July 4 June 28 Net sales % Costs and expenses: Cost of sales Restaurant labor and related costs Depreciation and amortization of restaurant property and equipment Other operating expenses Total restaurant operating expenses General and administrative expenses Operating income (loss) (2.8 ) (0.1 ) Other income (expense): Interest expense (1.3 ) (1.4 ) (1.3 ) (1.3 ) Other, net - — - — Total other expense (1.3 ) (1.3 ) (1.2 ) (1.3 ) Income (loss) before income taxes (1.0 ) (4.1 ) (1.4 ) Income tax benefit Net income (loss) % (2.3 )
